DETAILED ACTION
This action is in response to the amendment 02/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021, 11/23/2020 and 09/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel K. McCormick (Reg. #67,699).

Please amend the claims as follows:
1. (Currently Amended) A substrate support assembly comprising:
a top puck defining a substrate support surface, wherein the top puck is characterized by a height;

a heater embedded within the top puck; and
a ground shield embedded within the top puck, wherein the ground shield is characterized by an inner region extending radially through the top puck, wherein the ground shield is further characterized by an outer region extending perpendicular to the inner region, wherein the outer region of the ground shield extends vertically at least partially through the height of the top puck at a radius within the top puck.

Allowable Subject Matter
Claims 1 and 3 – 18 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the outer region of the ground shield extends vertically at least partially through the height of the top puck at a radius within the top puck.”. 
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the ground shield further comprises a plurality of intermediate rings positioned vertically between the ground shield base and the RF electrode, wherein the plurality of intermediate rings are vertically offset from one another within the top puck, wherein each ring of the plurality of intermediate rings is positioned within 1 cm of an adjacent 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0040198 discloses an electrostatic chuck comprises a chuck body coupled to a support stem, the chuck body having a substrate supporting surface, a plurality of tabs projecting from the substrate supporting surface of the chuck body, wherein the tabs are disposed around the circumference of the chuck body, an electrode embedded within the chuck body, the electrode extending radially from a center of the chuck body to a region beyond the plurality of tabs, and an RF power source coupled to the electrode through a first electrical connection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838